896 F.2d 599
283 U.S.App.D.C. 72
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.National Kidney Patients Ass'n, et al., Appelleesv.Louis W. Sullivan, M.D., et al., Appellants
Nos. 89-5039, 89-5040.
United States Court of Appeals, District of Columbia Circuit.
Feb. 21, 1990.

ORDER ISSUED.
BEFORE:  WALD, Chief Judge, MIKVA, Circuit Judge, and OBERDORFER, District Judge*
ORDER
PER CURIAM.


1
On February 1, 1990, the Omnibus Budget Reconciliation Act of 1989 ("OBRA") went into effect.  OBRA Section 6203(b)(1) amends Section 1881(b)(7) of the Social Security Act (42 U.S.C. Sec. 1395rr(b)(7)) to limit the amount of payment for hemodialysis equipment and supplies under Method II to the composite Method I rate received by hospital-based facilities.  This provision permits HHS to calculate home-dialysis reimbursements in precisely the manner prohibited by the district court in its preliminary injunction.  Accordingly, it appears that the preliminary injunction in this case has been mooted by OBRA.


2
The only question presented to this Court on this appeal is whether the preliminary injunction was properly granted.  Given that OBRA seems to have mooted the preliminary injunction, the precise issue for appeal may no longer be susceptible to judicial resolution.   See University of Texas v. Camenisch, 451 U.S. 390 (1980).


3
For this reason WE ORDER the parties to show cause why this appeal should not be dismissed as moot.  Counsel for both parties are ordered to submit written memorandum of no more than five pages on this issue within ten days of the issuance of this Order.



*
 The Honorable Louis F. Oberdorfer of the United States District Court for the District of Columbia, sitting by designation pursuant to 28 U.S.C. Sec. 292(a) (1982)